Citation Nr: 1723612	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-09 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for hepatitis C associated with aplastic anemia.  

2.  Entitlement to an increased rating in excess of 30 percent for chronic adjustment disorder with anxious mood associated with aplastic anemia prior to June 19, 2015, and a rating in excess of 50 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to February 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The matters have since been transferred to the RO in St. Petersburg, Florida.  

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of the proceeding is associated with the claims file.  

These matters were previously before the Board in February 2015, when it granted entitlement to an effective date of December 19, 2006, for an increased rating of 30 percent for chronic adjustment disorder, and remanded the instant claims for additional development.  They were also remanded by the Board in October 2016.  

In a July 2015 rating decision, the RO increased the evaluation for the Veteran's chronic adjustment disorder from 30 to 50 percent, effective June 19, 2015.  As the grant of a 50 percent rating, effective June 19, 2015, does not constitute a full grant of the benefit sought, the issue of entitlement to an increased rating for chronic adjustment disorder remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38-39 (1993).  

As the Board previously noted in its October 2016 remand order, in February 2015, the Veteran filed a VA Form 9, in which he appeared to express a desire to appeal a rating reduction from 100 to 30 percent and requested a Board hearing in Washington, D.C.  The Board observes that in an April 1991 rating decision, the RO reduced his evaluation from aplastic anemia from 100 to 30 percent.  The Board notes that aside from the instant claims, as of February 2015, there do not appear to be any outstanding appeals.  The issue that was potentially raised in the February 2015 VA Form 9 has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


FINDINGS OF FACT

1.  For the entire period on appeal, the preponderance of the evidence is against a finding that the Veteran's hepatitis C disability resulted in daily fatigue, malaise, and anorexia, with substantial weight loss and hepatomegaly, or; incapacitating episodes having a total duration of at least six weeks during any twelve-month period.  

2.  For the period prior to June 19, 2015, the preponderance of the evidence establishes that the Veteran's chronic adjustment disorder disability more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and some difficulty in establishing and maintaining effective work and social relationships.  

3.  Beginning June 19, 2015, the preponderance of the evidence establishes that the Veteran's chronic adjustment disorder disability has more nearly approximated occupational and social impairment with reduced reliability and productivity due to symptoms such as depression, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an increased rating in excess of 40 percent for the Veteran's hepatitis C disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2016).  

2.  For the period prior to June 19, 2015, the criteria for an increased rating in excess of 30 percent for the Veteran's chronic adjustment disorder disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2016).  

3.  For the period beginning June 19, 2015, the criteria for an increased rating in excess of 50 percent for the Veteran's chronic adjustment disorder disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance

As noted in the Introduction, the Board remanded the Veteran's claims for additional development in February 2015 and October 2016.  In February 2015, the Board instructed the AOJ to schedule the Veteran for VA examinations to address the current severity of his hepatitis C and chronic adjustment disorder disabilities.  

Following the Board's remand, the Veteran was afforded VA mental disorders and liver examinations in June 2015.  As reflected in the Board's October 2016 remand order, although the Veteran was afforded these examinations in June 2015, additional medical opinions regarding the Veteran's disabilities were warranted before adjudicating the instant claims.  With respect to the Veteran's hepatitis C disability, the examiner was asked to address whether the medical evidence of record indicated weight loss due to hepatitis C, and if so, whether such weight loss was considered substantial.  Regarding the Veteran's chronic adjustment disorder, the Board noted that because the Veteran's claim was certified prior to the Board prior to August 2014, the DSM-IV criteria, which considered Global Assessment Functioning (GAF) scores in assessing the severity of psychiatric disorders, was applicable to his appeal.  As the June 2015 examiner did not assign a GAF score in her report, the examiner was asked to address whether the June 2015 findings under the DSM-5 regarding the Veteran's adjustment disorder were materially different than findings that would have been made under the DSM-IV, and to assign a current GAF score for the Veteran using the DSM-IV criteria.  The In November 2016, a supplemental medical opinion regarding the Veteran's hepatitis C was obtained, and the Veteran was afforded a VA psychiatric examination, both of which substantially comply with the Board's October 2016 remand instructions.  

In its October 2016 remand order, the Board also instructed the AOJ to obtain outstanding VA treatment records from the New Orleans and Gulf Coast/Biloxi VA Medical Centers (VAMC), the Social Security Administration (SSA) records, and private medical records regarding inpatient psychiatric treatment from "Gulf Oaks," "Gulf Coast," or "Gulf Port."  The AOJ has since associated VA treatment records from the Gulf Coast/Biloxi, New Orleans, and Houston VAMCs, in addition to records pertaining to the Veteran's application for SSA disability benefits.  The AOJ also sent the Veteran a letter in October 2016, which requested that he submit these private treatment records or complete release forms authorizing VA to obtain the records on his behalf.  The Veteran did not submit the requested records or otherwise respond to the October 2016 letter.  In light of this history, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

VA's duty to notify was satisfied by a pre-adjudication letter that was sent to the Veteran in December 2007.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA medical treatment records, SSA records, and lay statements have been associated with the record.  

With respect to medical treatment records, as noted above, in October 2016, the Board remanded the Veteran's claims to obtain outstanding private treatment records, as there was an indication that he received treatment from a facility named "Gulf Oaks," "Gulf Coast," or "Gulf Port."  Shortly thereafter, the AOJ sent the Veteran a letter requesting that he submit these treatment records or submit a release form authorizing VA to obtain them on his behalf.  The Veteran did not submit any private treatment records, nor did he otherwise respond to the October 2016 letter.  In light of this background, the Board concludes that VA made reasonable efforts to obtain possibly relevant private treatment records.  See 38 C.F.R. § 3.159(c)(1)(i)-(ii) (providing that a claimant must cooperate fully with VA's reasonable efforts to obtain relevant private records, and, that if necessary, a claimant must authorize the release of existing records); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (providing that the "duty to assist" is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim).  

Finally, the Veteran was afforded VA examinations, or medical opinions were obtained, in January 2007, January 2008, June 2015, and November 2016.  The examination reports contain sufficient findings to rate his disabilities under the appropriate diagnostic criteria.  As such, an additional medical examination or opinion is not necessary to decide the Veteran's claims.  See 38 C.F.R. § 3.326.  

As no additional relevant evidence has been identified, and the record does not otherwise suggest that there is outstanding evidence to obtain, the Board concludes that no further assistance is required for VA to comply with its duty to assist.  


III.  Increased Rating:  Hepatitis C

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

The Veteran's hepatitis C disability is currently rated 40 percent under Diagnostic Code 7354, which applies to hepatitis C, or, non-A or non-B hepatitis.  38 C.F.R. § 4.114, Diagnostic Code 7354.  Under Diagnostic Code 7354, a 40 percent rating is warranted when the disability results in daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period.  Id.  A 60 percent rating is warranted when the disability causes daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past twelve-month period, but not occurring constantly.  Id.  A 100 percent rating is warranted when the disability results in near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.  

For purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id. at Note 2.  The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  See 38 C.F.R. § 4.112.  "Baseline weight" is the average weight for the two-year period preceding onset of the disease.  Id.  Finally, sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 1 (adding that VA is not to use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae).  

	Factual Background

A December 2006 VA infectious disease consult note regarding the Veteran's hepatitis C disability provides that the Veteran was comfortable and in no distress.  On physical examination, his abdomen was soft, neither his liver nor spleen were palpable, and there were no masses or ascites.  He agreed to have a liver biopsy performed to determine the stage of the virus, the extent of any damage to the liver, to look for iron deposition, and to ultimately to decide if he needed prescription therapy.  According to a March 2007 VA primary care note, the Veteran's weight was 138.6. pounds, and his final diagnosis based on the liver biopsy was chronic hepatitis, grade 1-2, stage 0.  

The Veteran was afforded a VA liver examination in January 2008.  It was noted that his condition affected general body health due to aches, fatigue, and nausea.  The condition caused easy fatigability, arthralgia, gastrointestinal disturbances, nausea and vomiting, and loss of appetite.  It did not cause jaundice.  The Veteran reported abdominal pain located the upper abdomen that occurred occasionally.  There was no association with abdominal distension.  The symptoms from his disability occurred daily and allowed the Veteran to function, but the Veteran indicated that he was unable to go to work.  The Veteran stated that his liver condition did not cause incapacitation.  He had no history of vomiting blood, passing black or tarry stools, comas, or periods of confusion on account of his hepatitis C, or liver transplant.  He was not receiving any treatment for his condition.  The Veteran was 138 pounds, and the examiner noted that the condition did not affect the Veteran's body weight and that he was well-developed, well-nourished, and in no acute distress.  

On physical examination, there was no striae on the abdominal wall, no distension of superficial veins, no ostomy, no tenderness to palpation, no splenomegaly, no ascites, no liver enlargement, and no aortic aneurysm.  According to the examiner, the condition did not cause generalized muscle weakness or wasting.  A complete blood count, liver function test, and prothrombin time were within normal limits.  The Veteran's ferritin level was 377, which was noted to be elevated in value.  The examiner rendered a diagnosis of hepatitis C based on subjective history and objectively-elevated ferritin.  As for functional impairment, the examiner remarked that frequent nausea and fatigue affected the Veteran's ability to perform physical and sedentary activities of daily living.  

A January 2008 VA primary care note provides that the Veteran weighed 141.3 pounds and that he complained of nausea every morning, usually after he eats.  The Veteran decided not to pursue any treatment for his hepatitis C.  The assessments were hepatitis C, stable, and gastroesophageal reflux disorder (GERD).  The Veteran was placed on a trial prescription of omeprazole for his GERD.  A February 2008 and June 2008 VA primary care notes also state that the Veteran's hepatitis C was stable.  The June 2008 VA primary care note provides that the Veteran's abdomen was soft, non-tender, and that there were no masses or hepatomegaly.  There were positive bowel sounds.  

A July 2008 VA hematology consult note references the Veteran's history of aplastic anemia and indicates that INF-alpha treatment had been considered to treat his hepatitis C.   However, the Veteran was concerned about such treatment because he reportedly consulted a hematologist several years prior and was told that it could make his anemia return.  It was noted that the Veteran was last seen by hematology in March 2005 and that he had not been to hepatitis C clinic since October 2006.  The Veteran denied any new problems.  On a review of systems, the Veteran denied fevers, chills, sweats, anorexia, weight loss, fatigue, respiratory symptoms, cardiovascular symptoms, nausea, vomiting, abdominal pain, melena, hematochezia, jaundice, urinary symptoms, weakness, paresthesias, seizures, syncope, tremors, headaches, back pain, joint pain, muscle cramps, muscle weakness, stiffness, abnormal bruising, bleeding, or enlarged lymph nodes.  On physical examination, his abdomen was soft to palpation, there were no masses, and his bowel sounds were normal.  His liver and spleen were without enlargement or nodularity.  The Veteran's weight was 142.6 pounds, and he was characterized as well-nourished, well-hydrated, and in no acute distress.  The assessments were history of aplastic anemia, in remission for over eighteen years, and hepatitis C, not yet treated.  The treating physicians recommend treating his hepatitis C and noted that they did not feel that INF had a significant risk of causing a relapse of anemia.  

Later that month, at a VA primary care treatment, the Veteran's weight was 143 pounds, and he stated that he had been experiencing nausea every morning for six months.  On physical examination, the Veteran's abdomen was soft and non-tender, there were no masses or hepatosplenomegaly, and there were positive bowel sounds in four quadrants.  The assessments included hepatitis C, stable, and GERD.  

According to an August 2008 VA emergency room note, the Veteran presented to the emergency room with complaints of bilateral knee and thigh pains.  He indicated that the symptoms had been persisting for "a while," but that they had gotten worse over the past few days.  It was noted that he had a prolonged history of osteoarthritis.  On physical examination, his bilateral knees were within normal limits and exhibited good ROM.  There were no abdominal distensions, there were positive bowel sounds in four quadrants, and there were no bruits, masses, or indications of pain.  The diagnostic impressions were knee pains/muscle aches/OA, ? flares of hepatitis C.  

An April 2009 VA primary care note provides that the Veteran complained of right hip and shoulder pain, and that he weighed 149 pounds.  On physical examination, there were positive bowel sounds, his abdomen was soft and non-tender, and there were no masses or hepatosplenomegaly.  There was no atrophy or swelling of the right shoulder, but there was slight tenderness to palpation of the scapularis area.  The Veteran's right hip gait was within normal limits.  The assessments were right hip/shoulder pain, and hepatitis C.  

According to an August 2009 VA primary care note, the Veteran complained of a loss of appetite, fatigue, and depression, and he reported that he was off all medication.  The Veteran was eating once daily and reported no vomiting.  He also denied nausea and abdominal pain.  It was noted that the Veteran slept and watched television most of the day, however, he was still active with his pro-school aged son's school and sports activities.  The Veteran's weight was 127 pounds.  On physical examination, there were positive bowel sounds, the Veteran's abdomen was soft and non-tender, and there were no masses or hepatosplenomegaly.  The assessment was anorexia due to depression and possible chronic liver disease.  It was noted that the Veteran's last liver function test in February was normal.  The Veteran was restarted on omeprazole for nausea.  

The Veteran was seen by VA infectious diseases in September 2009.  He weighed 127 pounds, and the treatment record referenced the Veteran's 2007 liver biopsy.  On examination, the Veteran's abdomen was soft, his liver and spleen were non- palpable, and there were no masses or ascites.  The impression was chronic hepatitis C virus, no fibrosis on biopsy two years ago.  The plan was to recheck liver functions and to see what options for medications would be in the next year or two.  

The Veteran presented for a VA primary care follow-up in October 2009.  On a review of systems, anorexia was noted, along with a notation that the Veteran ate once daily.  He denied symptoms such as nausea, and abdominal pain.  On physical examination, there were positive bowel sounds, the Veteran's abdomen was soft and non-tender, and there were no abdominal masses or hepatosplenomegaly.  The Veteran weighed 123 pounds, and it was noted that he had tested positive for cocaine in September.  The assessment was continues with anorexia, likely from drug use, but will not try to eat even a simple diet of milk and eggs, and that he could not afford Ensure.  The Veteran was not using any chronic medications aside from his reported use of duloxetine and risperidone for several weeks for his mental health condition.  

According to an April 2010 VA primary care note, the Veteran complained of pains in his legs and shoulder, and his weight was 146 pounds.  He denied nausea and abdominal pain.  On physical examination, there were positive bowel sounds, there were no abdominal masses or hepatosplenomegaly, and the Veteran's abdomen was soft and non-tender.  The assessments included muscle tendon pains about knee, lower back pain and shoulders better, labs normal, and hepatitis C viral load normal on last liver function test, along with a notation that the Veteran did not want to see the hepatitis C clinic and that he had missed appointments in the past.  

At a June 2010 VA primary follow-up visit, the Veteran reported some improvement in his leg pain, and he weighed 153 pounds.  The Veteran denied symptoms such as nausea and abdominal pain.  X-rays of his knees were normal.  The assessments were hepatitis C with mild elevated liver function test, possibly causing arthralgia, patient awaiting newer treatments.  The plans included no alcohol consumption, NSAIDs for arthralgia, and avoidance of liver toxins.  

According to a June 2011 VA primary care note, the Veteran stated that he was doing well, but added that he had cramping in his legs.  He denied symptoms such as abdominal pain, nausea, vomiting, melena, hematochezia, or dysuria.  On physical examination, there was no icterus or jaundice.  With respect to the Veteran's gastrointestinal system, there were positive bowel sounds and hepatomegaly, but there was no distension or tenderness.  Assessments included patient with history of active hepatitis C.  It was noted that the Veteran was previously not a candidate for treatment due to anemia, which had now resolved, and as such, the Veteran would be considered for treatment once studies returned.  

At a May 2012 VA primary care treatment, the Veteran reported knee pain.  Assessments included hepatitis C and knee pain.  With respect to the Veteran's hepatitis C, it was noted that he was a poor candidate for current treatment given his mood disturbance and continued substance abuse, namely, cocaine use, but that treatment would be revisited once controlled.  Additionally, based upon an ultrasound performed one year prior, there was no indication of cirrhosis.  

At an October 2012 VA primary care follow-up, the Veteran complained of bilateral knee pain and mood issues.  It was noted that he had relapsed on cocaine once last week prior.  A review of systems was otherwise negative.  On physical examination, there were positive bowel sounds and no abdominal distension or tenderness.  Assessments included hepatitis C, along with a notation that the Veteran was a poor candidate for treatment, as he was unable to undergo treatment while actively using cocaine, and his mental health was poorly-controlled.  It was noted that the Veteran was noncompliant with his depression treatment.  The Veteran was told to avoid alcohol and excess Tylenol, and he was counseled on the detrimental health effects of substance abuse.  The Veteran's knee pain was assessed as likely arthritis.  

According to a February 2013 VA primary care treatment record, the Veteran had positive bowel sounds and no tenderness or distension of the abdomen.  The Veteran reported that he had not used cocaine in five months.   Assessments included hepatitis C, along with a notation that the Veteran was not a treatment candidate given his history of aplastic anemia and substance abuse.  The treatment plan included waiting until the sixth month of sobriety and to check genotype at that point.  There was no laboratory evidence of cirrhosis.  

In April 2013, the Veteran was referred to the VA rehabilitation medicine clinic for evaluation of his bilateral leg pain, which was described as an achy pain, similar to mild cramps, that had been present for several months.  The Veteran denied symptoms such as nausea and vomiting.  On examination, his abdominal was soft and non-tender.  It was noted that after evaluation of the Veteran and discussion with staff, it was most likely that he was suffering from restless leg syndrome.  

According to a May 2013 VA primary care note, the Veteran continued to report right leg pain.  On physical examination, there were positive bowel sounds and no abdominal distension or tenderness.  Assessments included restless leg syndrome and hepatitis C.  It was again noted that the Veteran was not a candidate for hepatitis C treatment given his history of aplastic anemia and substance abuse.  The Veteran was still currently using alcohol in moderation.  The treatment plan was to wait for six months of sobriety and to then check genotype.  There was no laboratory evidence of cirrhosis.

At a July 2014 VA primary care follow-up, the Veteran complained of being woken up at night due to cramps in his calves and thighs, low back pain, and shoulder pain.  A review of systems was positive for chronic fatigue and alcohol consumption.  The Veteran's weight was 146.2 pounds, and on physical examination there were positive bowel sounds, his abdomen was soft and non-tender to palpation, the liver tip was felt 5 centimeters below the costal margin with no modularity appreciated, and there was no caput medusae or telangiectasias.  Assessments included restless leg syndrome; shoulder pain; hepatitis C virus, along with a notation that the Veteran was still actively drinking alcohol and hesitant to attempt treatment given his history of aplastic anemia; and substance abuse, along with a notation that the Veteran did not want to give up drinking but would consider it given that it prohibited him from receiving treatment for his hepatitis C.  

The Veteran was afforded a Board videoconference hearing in November 2014.  With respect to his hepatitis C disability, the Veteran testified that his weight fluctuated due to his disability, sometimes as much as ten pounds within one to two months.  He added that at times, he was unable to eat due to his disability.  He also reported that he experienced a significant amount of fatigue on account of his disability, and that it caused vomiting and leg/muscle cramps.  According to the Veteran, his symptoms made it difficult for him to spend time with his grandchildren or to go out, and that it caused him to be "basically incapacitated" more than ten times per year.  The Veteran also noted that he would become depressed because he was unable to do the types of activities that "normal people" do on account of his hepatitis C disability.  

The Veteran was afforded another VA liver examination in June 2015.  According to the examination report, the Veteran complained of significant fatigue and malaise.  The Veteran had never received treatment for his hepatitis C, and continuous medication was not required to control his disability.  According to the examination report, signs and symptoms attributable to the Veteran's hepatitis C were daily fatigue and malaise.  The examiner provided that the Veteran had no incapacitating episodes due to his disability during the past twelve months.  A right upper quadrant ultrasound had been performed in February 2015, which showed no focal hepatic lesions.  The examination report also noted that laboratory studies had been performed.  The Veteran's April 2011 hepatitis C viral titers were 16, 600,000; and June 2015 laboratory studies showed AST results of 23, ALT results of 27, alkaline phosphatase results of 61, bilirubin results of 0.7, and creatinine results of 0.9.  A liver biopsy was not performed.  There were no signs or symptoms attributable to cirrhosis of the liver, the Veteran had no history of liver transplant, and he was not a liver transplant candidate.  There were no other pertinent findings regarding the Veteran's disability, and according to the examiner, the Veteran's hepatitis C did not impact his ability to work.  

At a September 2015 VA primary care treatment, the Veteran reported worsening fatigue and indicated that he had been sleeping upwards of twelve hours on some nights.  It was noted that the Veteran decided not to start hepatitis C treatment because he was not ready to quit drinking.  He was comfortable with his decision, and it was noted that he would re-initiate contact when ready to start treatment.  A review of systems was positive for joint pain (worse in knees), restless legs, and heartburn.  The Veteran weighed 150.6 pounds, and on physical examination, there were positive bowel sounds, his abdomen was soft and non-tender to palpation, and the liver tip was felt five centimeters below the costal margin with no nodularity appreciated, no caput medusae, or telangiectasias.  The assessments included hepatitis C virus, along with a notation that the Veteran was still actively drinking alcohol but was nonetheless offered harvoni. The Veteran was currently refusing treatment and was counseled about alcohol cessation.  

According to an April 2016 VA primary care note, the Veteran's complaints included right shoulder and knee pain.  A review of systems was positive for heartburn that was controlled with over-the-counter tablets.  The Veteran weighed 159 pounds, and on physical examination, there were positive bowel sounds, his abdomen was soft and non-tender to palpation, and the liver tip was felt 5 centimeters below the costal margin with no nodularity appreciated, no caput medusae, or telangiectasias.  Assessments included right shoulder pain, most consistent with arthritis, though point tenderness warrants radiograph; and right knee pain, consistent with possible arthritis, but with possible medial meniscal +/- cruciate ligament defect.  The assessments also included hepatitis C, still actively drinking alcohol, but was nonetheless offered harvoni.  The Veteran continued to refuse treatment and was counseled about alcohol cessation.  

At an August 2016 VA primary care note, the Veteran's chief complaint was knee pain following an incident during which he hit his knee after getting out of bed.  His weight was 156 pounds, and on physical examination, his abdomen was soft and non-tender.  It was noted that the Veteran had documented, active Hepatitis C and that an ultrasound performed in 2015 did not show fibrosis.  The Veteran was not interested in treatment, as he did not want to abstain from alcohol.  The plan included a fibrosure test.  According to a September 2016 VA patient care letter, his liver enzymes showed a small elevation, indicating inflammation likely related to hepatitis C, and as had been previously discussed, his treating physicians preferred that he begin treatment for his condition.  Several days later, the Veteran was sent another VA patient care letter stating that he had a moderate level of liver fibrosis.  The Veteran's liver was functioning normally, but his provider noted that they would like to treat his hepatitis C before the development of cirrhosis.  

In November 2016, the June 2015 examiner prepared an addendum medical opinion regarding the question of whether the Veteran's treatment records reflected any significant weight loss due to hepatitis C.  The examiner provided that the Veteran's records did not show any significant weight loss due to hepatitis C.  Instead, from 1997 to present, the medical records indicated a thirty-pound weight gain overall, especially over the past five to ten years.  


	Legal Analysis

The Veteran contends that he is entitled to an increased rating in excess of 40 percent for his hepatitis C disability.  As reflected above, the Veteran maintains that he experiences a significant amount of fatigue, occasional inability to eat, weight fluctuations, vomiting, and leg cramps on account of his disability, which render it difficult to perform certain activities, such as going out or spending time with his grandchildren.  Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 40 percent for the Veteran's hepatitis C disability at any time during the course of the appeal.  Specifically, the evidence of record does not establish that the Veteran's hepatitis C has resulted in, or more nearly approximated, daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or; incapacitating episodes having a total duration of at least six weeks, requiring bed rest and treatment by a physician, during any twelve-month period.  

As reflected in the January 2008 and June 2015 VA liver examination reports, the Veteran's hepatitis C has resulted in fatigue and/or malaise, as often as daily.  At the January 2008 examination, the Veteran also noted arthralgia, gastrointestinal disturbances, nausea and vomiting, and loss of appetite on account of his hepatitis C.  These symptoms appear consistent with VA treatment of records, which reflect complaints of fatigue, nausea, leg pains/arthralgia, occasional shoulder pain, weight fluctuation, and periods of anorexia.  In this regard, the Board observes that the Veteran's VA treatment records raise some ambiguity as to whether the Veteran's nausea, vomiting, and leg pain are attributable to his hepatitis C disability.  For instance, following complaints of morning nausea, the Veteran was diagnosed with GERD in January 2008 and was prescribed medication for this condition.  As to his leg pains, they have been characterized as possible flares of hepatitis C, but he has also been assessed with likely arthritis of the knees and restless leg syndrome.    

Nevertheless, even if the Board were to assume, for the purpose of this decision, that these symptoms are attributable to his hepatitis C, a 60 percent disability rating is not warranted.  As set forth above, one way to satisfy the criteria for a 60 percent rating for hepatitis C is by demonstrating daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly.  38 C.F.R. § 4.114, Diagnostic Code 7354.  In light of the conjunctive "and" in this set of criteria, all criteria must be met to establish entitlement to a 60 percent rating on this basis.  Here, the record does not support a finding of both substantial weight loss (or other indication of malnutrition) and hepatomegaly.  Cf. Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  The record does not indicate weight loss of greater than 20 percent of the Veteran's individual baseline weight, sustained for three months or longer.  See 38 C.F.R. § 4.112.  Of significant note, the Veteran was diagnosed with hepatitis C in or around 2000, and in a January 2000 VA liver examination report, it was noted that the Veteran's weight had been stable.  When considering evidence during the pendency of the claim, the January 2008 VA examiner opined that the Veteran's hepatitis C did not affect his body weight.  At 138 pounds, the Veteran was considered well-developed, well-nourished, and in no acute distress.  Moreover, in preparing his November 2016 supplemental medical opinion, the examiner considered medical evidence showing fluctuating weight, but he concluded that the records did not show any significant weight loss due to hepatitis C.  On the contrary, his medical records reflected weight gain of approximately 30 pounds from 1997 to the present, especially over the past five to ten years.  Additionally, aside from an isolated finding of hepatomegaly during a June 2011 primary care visit, the Veteran's VA treatment records reflect that he was consistently negative for signs of hepatomegaly or hepatosplenomegaly on physical examination.  Thus, a 60 percent disability rating is not warranted on this basis.  

In the alternative, a 60 percent rating for hepatitis C is warranted where there is evidence demonstrating incapacitating episodes for at least six weeks during the past twelve-month period (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354.  Crucially, despite his various symptoms, the June 2008 examiner indicated that the Veteran's condition did not cause incapacitation, and the June 2015 examiner provided that the Veteran had no history of incapacitating episodes during the past twelve months.  Further, a review of the Veteran's treatment records raises no indication that he has had periods of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  As such, the evidence does not support assigning a 60 percent disability rating on the basis of incapacitating episodes.  

In this regard, the Board acknowledges the Veteran's lay contentions, as reflected in his hearing testimony, that his hepatitis C has resulted in significant weight loss and that he has episodes during which he is "basically incapacitated" due to his disability.  However, his contentions are outweighed by the medical evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As a lay witness, the Veteran is competent to describe observable symptoms of his hepatitis C.  However, determining whether any weight loss is "substantial," or whether his symptoms rise to the level of acute signs and symptoms severe enough to require both bed rest and treatment by a physician, is beyond the scope of lay observation and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As set forth above, the June 2015/November 2016 VA examiner provided that the Veteran has not had any significant weight loss on account of hepatitis C, and there is no competent evidence of record to support a finding that the Veteran's hepatitis C has resulted in incapacitating episodes at any time during the course of the appeal.  As such, the objective medical evidence does not support a rating higher than 40 percent for the Veteran's hepatitis C disability.  

Finally, as there is no objective evidence of sequelae, such as cirrhosis or malignancy of the liver, there is no basis for separate evaluations under an appropriate diagnostic code.  See 38 C.F.R. § 4.114, Diagnostic Code 7354, Note 1.  

In conclusion, when applying the rating criteria, the evidence of record does not support a rating higher than 40 percent for the Veteran's hepatitis C disability, as the weight of the evidence is against a finding that the Veteran's hepatitis C has resulted in daily fatigue, malaise, and anorexia, with substantial weight loss and hepatomegaly, or; incapacitating episodes having a total duration of at least six weeks during any twelve-month period.  Accordingly, the preponderance of the evidence is against assigning a rating in excess of 40 percent for hepatitis C at any time during the course of the appeal, and the Veteran's claim is denied.  


IV.  Increased Rating:  Chronic Adjustment Disorder

	Legal Criteria

The Veteran's chronic adjustment disorder is currently rated 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9440, and prior to June 19, 2015, it was rated 30 percent under the same Diagnostic Code.  Under  Diagnostic Code 9440, a 30 percent rating is warranted for occupational and social impairment with an occasional degrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal) due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9440.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms that follow the phrase are not intended to constitute an exhaustive list, but instead are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of the disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

A Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), which is more commonly referred to as "DSM-IV").  

A GAF score of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF score of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

A GAF score of 81 to 90 is indicative of absent or minimal symptoms, and a GAF score of 91 to 100 represents superior functioning in a wide range of activities.  

The Board notes that while VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was certified to the Board prior to this date, the amendment is not applicable, and as such, the DSM-IV applies to the Veteran's claim, and it is appropriate to consider GAF scores as a factor in assessing the severity of his psychiatric disorder.  

	Factual Background and Analysis

A December 2006 VA infectious disease note includes depression screening results, which indicate that the Veteran reported feeling sad, felt like or had crying spells, had trouble sleeping through the night, was losing weight, felt his heart beat faster than normal, was tired for no reason, felt restless, was more irritable than usual, and felt that others would be better off if he were dead.  He also indicated that he ate as much as he used to, found it easy to make decisions, was hopeful about the future, felt that he was needed and that his life was pretty full, and that he still enjoyed the things he used to do.  

The Veteran was afforded a VA psychiatric examination in January 2007.  According to the examination report, the Veteran reported feeling stress related to multiple medical problems, including anemia and hepatitis B and C.  Specifically, the Veteran was worried about taking treatment that might cause his anemia to become active again.  The Veteran was tired and sleeping a lot, and felt that he could not work.  The Veteran was separated from his wife, which he attributed to these symptoms, but he was hoping to reconcile with her.  

The Veteran also complained of problems associated with drug abuse.  He reported that he had binges of crack cocaine abuse which lasted for two to three days at a time, and which occurred approximately three times per month.  He reported drinking alcohol when use was using cocaine.  He felt tired and depressed after his cocaine binges, and was also depressed with some passive suicidal ideation.  He reported a couple of inpatient treatments for substance abuse, once in the early 1990s, and once in 2005.  The Veteran stated that his friendships had declined over the years, adding that he had very few friends now because of his drug addiction.  

The Veteran stated that on a typical day, he tended to sleep long hours, approximately fifteen hours per day.  He stated that he ate when he could, but that he did not eat like he used to.  In this regard, the examiner noted that the Veteran described a pattern of having two or three binges on cocaine per month, and the rest of the time, feeling quite fatigued.  

At the time of the VA examination, the Veteran was not working and had last worked as a waiter approximately one year prior to the examination.  The Veteran had been married twice.  He had last married in September 2006, but he and his wife separated after a few months of being together.  The Veteran stated that he was always on edge, not able to hold a job, and felt tired all of the time, which put a great deal of pressure on his wife.  He was attempting to reconcile with her at the time of the examination.  Additionally, the Veteran had three children and reported a positive relationship with them.  According to the Veteran, he was living primarily with his mother and that he would otherwise be homeless.  

The Veteran's reported symptoms were constant tiredness, a reduced interest in usual activities, a reduced appetite, difficulty being active, and occasional, passive suicidal ideations.  It was noted that the Veteran firmly ruled out intent to act on these thoughts and that his suicidal ideation occurred exclusively after completing a cocaine binge.  There were no symptoms of mania or hypomania noted.  The Veteran had no symptoms of panic disorder, but he did have symptoms of anxiety and worry related to his medical problems.  The Veteran denied any homicidal ideation or any explosive trends.  There were no psychotic symptoms present.  

The Veteran was well-groomed and appeared his stated age.  He was pleasant and cooperative during the interview.  His motor activity appeared slowed.  The Veteran sighed frequently and laid his head on the table in the examination room for much of the interview, apparently because of fatigue.  His speech was normal except for being somewhat slower than usual and lacking volume.  His mood was relatively euthymic.  His affect was appropriate and stable, and the range of affect was relatively broad.  His thought process was logical, coherent, and goal-directed.  The content of his thought showed some passive suicidal ideation at the end of cocaine binges.  He was alert, oriented, and free of confusion.  His attention, concentration, and memory were noted as quite intact, and his insight and judgment appeared fair.  

The examiner gave Axis I diagnoses of substance-induced mood disorder, cocaine dependence, alcohol abuse, and chronic adjustment disorder with anxiety.  The Veteran was assigned a GAF score of 48, and the examiner noted that the score was given because of serious symptoms and because of passive suicidal ideation with minimal risk that the Veteran would act on these thoughts.  The examiner opined that the Veteran could maintain gainful employment if he were to get appropriate treatment for his substance abuse and for any emotional difficulties.  The examiner also opined that the Veteran's cocaine dependence and substance-induced mood disorder were the difficulties which caused him the most problems in terms of adjustment.  According to the examiner, it was very difficult to assess his chronic adjustment disorder at the time of the examination because of the cocaine dependence and the related mood disorder.  Noting that it was difficult to quantify, the examiner estimated that at least 75 percent of his difficulties adjusting socially and vocationally related to his substance abuse problems and related mood disorder.  

VA mental health notes dated in March 2007 and December 2007 reflect that the Veteran reported martial problems in addition to feeling lonely, depressed, and fatigued, which he felt was due to his hepatitis.  The Veteran denied suicidal or homicidal ideations, in addition manic or psychotic symptoms.  He was not amenable to trying any psychiatric medications, as he was concerned about substance addiction, in spite of being provided with psychopharmacologic education that any such medication would not be addicting.  On mental status examination, the Veteran's grooming was appropriate or good, his psychomotor activity and speech were unremarkable, and his thought process was goal-directed.  There were no suicidal or homicidal ideations or psychotic symptoms, such as hallucinations, his mood was "alright," and his insight was fair.  In March 2007, his affect was constricted to full range with some appropriate smiling, and his judgment was poor to fair.  In December 2007, his affect was tearful, frustrated, dysthymic, stable, and appropriate of his mood.  In March 2007, the assessments were depressive disorder, NOS, and polysubstance dependence alcohol and cocaine, in early, full remission.  He was given a GAF score of 65.  In December 2007, the assessments were adjustment disorder; mixed anxiety/ depression; and depressive disorder, NOS.  A GAF score of 55 was assigned.  

The Veteran was afforded another VA examination in January 2008.  The Veteran report current symptoms of fatigue, body aches, feelings of hopelessness at times, and feeling depressed.  The symptoms reportedly occurred constantly, and the effect of the symptoms on the Veteran's total daily functioning was such that he was unable to participate in certain activities with his children due to fatigue, such as bike riding and playing.  He had been separated from his wife for over a year.  He reported trouble sleeping, specifically, sleeping too much.  As for his pertinent medical history, it was noted that over the past year, the Veteran had received psychotherapy as often as four times and that the response had been minimal.  The Veteran had not been admitted to a hospital for psychiatric reasons, nor had he been required to make any emergency room visits for his condition.  

The Veteran reported changes in his daily activities due to his chronic adjustment disorder, specifically, he was unable to do usual daily activities on a regular basis due to fatigue and uncertainty about how he might feel.  The Veteran maintained that he was no longer a "people person," and that he no longer wanted to be around people.  He reported that he had not been working for six months because he was terminated from his position as a waiter due to always calling in sick.  

With respect to his substance abuse history, the Veteran reported using cocaine in the past, but that he had quit using it approximately three years prior.  The consequences of the Veteran's substance abuse were financial, increased depression, loss of trust of family and friends, and lost jobs.  

On examination, the Veteran was noted to be a reliable historian.  His orientation was within normal limits, and his appearance, hygiene, and behavior were appropriate.  His affect and mood were abnormal with findings of self-reported mood fluctuations, such as feeling happy one moment and depressed the next.  The Veteran felt overwhelmed at times and did not want to do anything at times, and at other times, he was motivated to accomplish things.  His communication, speech, and concentration were within normal limits.  Panic attacks were absent.  There were signs of suspiciousness, for instance, the Veteran reported being suspicious of others at times due to his past drug use, and sometimes of his wife.  Otherwise, he was not a suspicious person, and there was no history delusions or hallucinations.  Obsessional rituals were absent.  The Veteran's thought process was appropriate, his judgment was not impaired, abstract thinking was normal, and the Veteran's memory was within normal limits.  Suicidal and homicidal ideation was absent.  

The examiner gave Axis I diagnoses of chronic adjustment disorder and cocaine dependency in sustained full remission.  It was noted that the Veteran's substance abuse problem was his primary disorder.  The examiner also gave a GAF score of 85.  In describing the functional impairment posed by the Veteran's chronic adjustment disorder, the examiner wrote that the Veteran's condition waxed and waned.  At its worst, it caused the Veteran to want to isolate himself and to feel badly about his inability to interact with his children.  At times, he self-reported excessive sleep and lack of motivation, which reportedly caused him to lose jobs frequently.  The Veteran had fatigue, which, according to the examiner, was more likely related to his hepatitis C.  However, when depressed, it would aggravate his fatigue and interfere with his ability to perform physical activities of daily living.  

According to the examiner, there was no cognitive impairment to interfere with the Veteran's abilities.  Mentally, the Veteran had occasional interference in performing activities of daily living because of periods of increased depression and fatigue, in addition to excessive sleep.  He also had difficulty establishing and maintaining effective work, school, and social relationships because of his excessive, self-reported fatigue and episodes of increased depression interfering with his ability to maintain employment for long periods.  The examiner opined that the best description of the Veteran psychiatric impairment was occupational and social impairment with occasional decrease in work efficiency and intermittent ability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  This level of impairment was supported by the Veteran's symptoms of depressed mood and anxiety, the fact that he had no difficulty understanding commands, and the fact that the posed no threat of persistent danger or injury to himself or to others.  

February and August 2008 VA mental health follow-up notes reflect that the Veteran discussed difficulties finding a job, his body aches, and marital issues.  While the Veteran and his wife were separated in February 2008, they had reconciled by August 2008.  The Veteran reported being close with his two children stepchildren who lived with him and that he was taking care of them more.  The Veteran was maintaining sobriety due to his involvement in his church.  He stated that he did not like to take any medications, and he refused to take any antidepressant treatment.  He denied crying spells and feelings of worthlessness, helplessness, or hopelessness.  He denied suicidal or homicidal ideations, manic or psychotic symptoms.  He also denied anxiety symptoms, including excessive worry, restlessness, difficulty concentrating, muscle tension, disturbances in sleep, and an inability to relax.  On examination, the Veteran was satisfactorily groomed.  His speech was fluent with normal rate, tone, and volume.  The Veteran's thought process was logical and goal directed, he denied any suicidal or homicidal ideation, and there was no evidence of delusion or hallucinations.  The Veteran was oriented as to person, place, and date.  His concentration and memory were intact.  His insight and judgment were characterized as intact or fair.  In February, he exhibited dysphoric and depressed mood, but his affect was stable.  In August, his affect was characterized as being tearful, frustrated, dysthymic, stable, and appropriate of his mood, which was noted as feeling good since being back with his wife and kids.  His Axis I diagnoses were adjustment disorder, mixed anxiety/ depression, and depressive disorder, NOS.  A GAF score of 60 was assigned.  

A February 2009 VA mental health note provides that the Veteran and his wife had split up for a few months, but that they had reconciled one month prior.  The Veteran reported that he felt tired and depressed, and it was noted that he slept from approximately 10:00 p.m. until 6:00 a.m.  There were no changes from August 2008 with respect to mental status examination, diagnoses, and GAF score.  The Veteran was prescribed duloxetine (30 mg. daily for 14 days, then 30 mg. daily).  

According to a May 2009 VA mental health note, the Veteran reported that he always felt tired and that he could not do much with his kids.  He also stated that he and his wife were separated.  The Veteran reported sleeping a lot, specifically, from 9:00 p.m. to 7:00 a.m., in addition to on-and-off during the day.  The Veteran was no longer taking duloxetine, and it was noted that he was unsure if he took it for an entire month or not.  The Veteran was eating well.  He was seeing his biological son every day.  Although he sometimes felt useless when his son was at school, he generally felt more hopeful.  On examination, he was appropriately groomed.  He maintained fair eye contact and was calm, and his attitude was cooperative, polite, friendly, and affable.  The Veteran's psychomotor activity and speech were unremarkable.  His affect stable and appropriate of mood, which was noted as doing better since moving closer to his son.  His thought process was goal-directed, his intellectual functioning was grossly intact, and his insight and judgment were fair.  He denied suicidal or homicidal ideations, delusions, and hallucinations.  His diagnoses continued to be adjustment disorder, mixed anxiety/depression, and depressive d/o NOS.  His GAF score continued to be 60.  

As set forth in an August 2009 VA primary care note, the Veteran complained of loss of appetite, fatigue, and depression, and he was reportedly off of all of his medication.  He was not suicidal, and it was noted that he would generally sleep and watch television most of the day.  However, the Veteran was reportedly active with his pre-school aged son with respect to school activities and sports.  The assessment was anorexia due to depression and possible chronic liver disease, and although the Veteran did not want to begin restarting antidepressant therapy at the time of his primary care treatment, he was referred to mental health to consider doing so.  

According to an August 2009 VA social work note, the Veteran reported that he started hearing voices about two to three weeks ago telling him to kill myself, and he was hearing these voices daily.  He denied any hallucinations prior to this.  The Veteran also reported increased symptoms of depression with increased feelings of hopelessness and worthlessness.  He endorsed a pervasively depressed mood and he had been crying daily, especially when he would think of his marital issues and functional limitations.  He related that he had been experiencing increased anxiety as well, specifically, he felt restless and on-edge.  His appetite was poor and he reported that he had lost some weight.  The Veteran said that he had been feeling increasing paranoia during the past two to three weeks, specifically, he was driving faster because on the freeway because he thought people might be following him and wanting to kill him, but he was unsure why.  He denied visual hallucinations.  He was sleeping restlessly, on and off for twelve-hour stretches.  He denied any suicidal intent or plan.  Additionally, the Veteran noted that on most days, he forgot to take his medication (duloxetine).  He denied any recent illicit drug use.  He had last smoked crack about five to six months prior and had been drinking about two twelve-ounce beers a day to "calm his nerves."  He denied anhedonia, and he enjoyed being with his three sons.  On examination, the Veteran was appropriately dressed, and his behavior was cooperative.  He was noted as being slightly jumpy at times.  His speech was fluent, with normal rate and tone.  He exhibited depressed mood and sad affect.  His though process was goal-directed.  His thought content was somewhat paranoid given new onset auditory hallucinations over the past three weeks, and his insight and judgment were fair.  The assessments were major depressive disorder, rule out psychotic disorder secondary to general medical condition, and he was assigned a GAF score of 40.  He was offered admission but declined and stated that he would return if he began to feel worse.  The treatment plan included continuing duloxetine and starting risperidone (0.5 mg, twice daily).  

VA treatment records provide that the Veteran was admitted for several days in September 2009.  According to a September VA mental health inpatient admission note, the Veteran's chief complaints were depressed mood, hearing voices, and suicidal thoughts.  It was noted that the Veteran had been hearing voices for a month or two, specifically, the voice of one person telling him to kill himself, but he had not acted on them.  He decided to admit himself because he was concerned about acting on thoughts of self-harm.  The Veteran indicated that his depressive symptoms had been somewhat worse over the past five to six months, since his relationship with his daughter became troubled.  With respect to cocaine use, the Veteran described himself as a "binge user" and reported that although he had abstained from cocaine for five-to-six months, he had used approximately $300 worth of crack cocaine the day before his admission.  Axis I diagnoses were depressive disorder, major depression, substance use disorder, and cocaine abuse.  The Veteran was assigned a GAF score of 45.  

On discharge, the Veteran reported that he believed his depressed mood might have been related to cocaine withdrawal.  The Veteran felt "good," was smiling and laughing, and it was noted that he slept and ate well, both of which had improved since his admission.  The Veteran denied suicidal or homicidal ideations, and he indicated that since he has been admitted, he was no longer hearing voices telling him to kill himself.  On discharge, the Veteran was unshaven but clean and exhibited no abnormal movements or speech patterns.  His mood was "good," and his affect was euthymic, full-ranged, of normal intensity, and congruent.  The Veteran's thought process was logical and goal-oriented, and as for thought content, he denied any delusions, perceptions, or homicidal or suicidal ideations.  His judgment and insight were intact/good.  It was noted that the Veteran had shown improvement in mood since his admission and no longer had suicidal thoughts.  His treatment regimen was duloxetine, 60 mg. daily, and risperidone, 2 mg. at bedtime.  On discharge, the Veteran's Axis I diagnoses were major depressive disorder, rule out cocaine induced psychotic disorder, and cocaine abuse.  His GAF score was 60.  

During a VA mental health follow-up later in September, it was noted that the Veteran had not used any cocaine since his discharge and that he had been compliant with his duloxetine prescription.  The Veteran reported that he still felt somewhat depressed and anhedonic.  Specifically, there were times when he did not want to do anything, including getting out of bed.  However, he maintained that he was significantly less depressed than he was before he went into the hospital, he was no longer experiencing any suicidal thoughts, and he was feeling hopeful about his future.  He was hearing voices "sometimes," but much less so than before his recent hospitalization.  He denied any other symptoms of psychosis.  The Veteran was well-groomed, and his behavior was pleasant, cooperative, and friendly.  There was no apparent psychomotor agitation or retardation.  His speech was fluent with normal rate and tone.  As for his mood, he reported feeling depressed.  His affect was within normal range, his thought process was logical and goal-directed, and his judgment and insight were fair.  He was to continue on his medication regimen.  

According to a February 2010 VA mental health note, the Veteran reported during the past few months, and with increasing intensity, he had been experiencing decreased energy, decreased motivation, frequent crying episodes, feelings of hopelessness and worthlessness, and decreased appetite.  He denied any thoughts of self harm.  He and his wife were separated, and he was living with a friend.  He stated that he last used crack cocaine three weeks ago.  He maintained that he was taking his medications regularly, but that he ran out two weeks ago.  Of note, he had not had his medications filled since his discharge from the hospital in September.  On examination, the Veteran was neatly dressed and appropriately groomed.  He was alert, oriented, and cooperative.  His affect was mildly constricted, and he appeared tearful at times.  His speech was of normal rate and volume, and his thoughts were logical and goal-directed without evidence of hallucinations or delusional thought content.  He denied suicidal or homicidal ideations.  The assessments were depression and cocaine abuse.  The treatment plan was to restart Cymbalta, 30 mg. daily, in addition to risperidone, 1 mg. at bedtime.  

In March 2010, the Veteran reported depressed mood, decreased interest in pleasurable activities, difficulty falling asleep, difficulty staying asleep, feelings of worthlessness, fatigue or loss of energy, poor appetite, isolation and social withdrawal.  The Veteran admitted to crying spells and maintained that the last time he heard a voice telling him to kill himself was several months prior.  The Veteran and his wife were together after reconciliation one month prior.  He was not taking any medications, and his last drug usage was about one month prior when he relapsed on cocaine for a couple of days.  The Veteran was appropriately groomed, his attitude was cooperative and appropriate, and his speech was unremarkable.  His affect was anxious, stable, and appropriate.  His mood was depressed and anxious.  His thoughts were mostly goal-directed and circumstantial, and he reported no suicidal or homicidal ideations.  There was no evidence of psychosis.  His intellectual functioning and judgment were grossly intact, and his insight was good.  The Axis I diagnoses were depression and history of substance abuse, and he was given a GAF score of 60.  He was prescribed lithium (300 mg.), duloxetine (30 mg.), and ziprasidone (40 mg.), each of which the Veteran was to begin taking one capsule daily, and to two capsules daily after seven days.  

According to an April 2010 VA mental health note, the Veteran reported sleeping six hours, intermittently, every twenty-four hours.  His weight had increased by 14 pounds.  His energy was decreased, and he spent his time watching television.  On occasion, he would do one or two chores around the house.  He reported crying when his pain was bad and when watching sad television shows.  He was no longer hearing voices, and he denied visual hallucinations.  He was taking his medication as prescribed.  On mental status examination, his general appearance was well-nourished.  His attitude was cooperative and polite.  His affect was appropriate and anxious.  His mood was euthymic, and his speech was clear.  His thought process was goal-oriented, and he was oriented as to person, time, and place.  His remote and recent memory, judgment, and insight were grossly intact.  He denied suicidal or homicidal ideations.  The assessments included depression.  

According to a June 2010 VA mental health note, the Veteran reported feeling "okay," but indicated that he stopped taking the lithium because it was making him feel nauseous.  He liked the depression medication, as it made him feel more motivated.  He joined a church and stated that he wanted to become active in it.   The Veteran was neatly-groomed, and although he appeared slightly anxious, he denied having any hyperactivity or any problems associated with sleep.  He reported that he and his spouse continued to have some difficulties and wanted to attend group marriage counseling.  He had no thoughts of self harm or harm to others, and he was not using any drugs or alcohol.  The Veteran denied having any moods swings or bursts of energy.  The impression was depression, chronic pain, and hepatitis C.  

According to a March 2011 VA mental health evaluation, the Veteran reported ongoing depression.  He denied problems with sleep or appetite, adding that he was "doing well now," but if he were to work, he would work all of the time and feel tired and depressed.  He was unable to articulate an exact sleeping pattern, and he attributed fatigue to hepatitis C.  The Veteran denied anhedonia, changes in appetite, increased startle reaction or irritability, or other overt manic, depressive, or psychotic symptoms.  He denied paranoia out of the context of substance abuse and reported that he had "broken the chain of substance abuse and suicide."  The Veteran appeared to have perspective and to be coping well.  The provider noted the Veteran's remote history of passive suicidal ideations, adding that the Veteran related these occurrences to the context of substance abuse.  The Veteran reported being sober from drug use for two years and that he had alcohol occasionally, approximately two to three beers two or three times per week.  On mental status examination, the Veteran was well-groomed and dressed.  He appeared nervous with slightly increased psychomotor agitation (i.e., gross movement of legs and shifting in seat).  The Veteran was pleasant and cooperative.   His affect was characterized as odd and anxious.  It was noted that the Veteran frequently smiled as if overcompensating for emotional pain during the exam.  His mood was "okay," and his thought process was linear and goal-directed. He denied suicidal or homicidal ideations, audiovisual hallucinations, obsessions, delusions, and paranoia.  His insight was fair, and his judgment was fair to poor.  The Axis I diagnoses were mood disorder, NOS; rule out depression with anxiety; and rule out psychosis, nos.  He was assigned a GAF score of 55.  It was noted that the Veteran was resistant to pharmacotherapy and that he was unable to describe full criteria for depression.  

April and May 2011 VA psychiatry notes reflect that the Veteran reported beginning to resolve conflicts with his wife, spending time with family, and that his mood, anxiety, and sleep had improved.  He denied substance use, and he was sleeping approximately eight to nine hours per night, with daytime naps.  On examination, he was well-groomed and casually dressed.  He exhibited normal speech with slight psychomotor agitation, such as "anxious" shaking of the leg that was noted as controllable.  He denied suicidal or homicidal ideations, and audiovisual hallucinations.  He did not exhibit obsessions, delusions, or paranoia, and his impulse control was fair.  In April, his insight and judgment were poor, and in May, they were characterized as fair.  The impressions were anxiety, NOS; rule out substance-induced condition; and cocaine and marijuana abuse in sustained remission (per patient report).  He continued to refuse pharmacotherapy, and in May 2011, it was noted that therapy would be terminated until such time that the Veteran was amenable to pharmacotherapy, as he has refused all treatment suggestions.  

A March 2012 VA mental health note indicates that the Veteran presented to urgent care due to having suicidal thoughts.  He reported that after five to six years of sobriety from crack cocaine use, he relapsed two months prior and had been using approximately $200 worth of it a day.  It was noted that he had been going through a painful divorce over the last seven months.  The psychiatrist wrote that the Veteran's marriage of seven years had been a dysfunctional relationship with cycles of anger and separation.  On examination, the Veteran was linear, pleasant, calm, cooperative, sad, tearful, and quiet, but he smiled widely on occasion.  No mood lability was noted.  The Veteran denied current suicidal thoughts, there was no homicidality, psychosis, or cognitive deficits.  The Veteran's insight and judgment were noted as being compromised due to depression.  The Axis I impressions were major depressive disorder, recur severe, exacerbated by acute cocaine withdrawal (last use 48 hours); and "PSD" with relapse on drug of choice (crack) two months ago.  A GAF score of 57 was assigned, and the Veteran was to start Olanzapine, 5 mg. three times daily, for feelings of severe anxiety/depression.  

According to an April 2012 VA psychiatry note, the Veteran was having a great deal of anxiety regarding a reported incident at a convenience store, during which the Veteran was threatened with a gun.  The Veteran was described as "clearly manic and paranoid, with severe anxiety and relates it only to this incident."  The Veteran stated that he had been diagnosed with bipolar disorder in the past.  The Veteran stated that he used crack cocaine several days after the March 2012 urgent care visit, but that he had since quit using, and he had been back together with his wife for two to three weeks.  He was sleeping a lot and was feeling a little depressed due to issues with his wife.  He indicated that he only had paranoid feelings when using drugs.  However, it was noted that he seemed quite obsessive if not frankly paranoid.  He admitted to high levels of anxiety, adding that he had panic attacks recently because of the convenience store incident.  The Veteran reported having periods of euphoria, adding that even though "good periods" predominated, they were more mixed with feelings of anxiety, worry, paranoia and depression.  He reported that he was often told that spoke very rapidly.  With respect to paranoia, the Veteran detailed that he can get carried away in his thoughts and convince himself that his wife is plotting against him, but he was able to recognize through deduction that this was probably not the case.  He had no history of suicide attempts, violence, behavioral problems, or impulsivity.  He said that he had been told that he was bipolar, but it was noted that he did not endorse a history consistent with this diagnosis.  The psychiatrist specifically noted, "[h]as he been seen while on drugs and misperceived?"  

On mental status examination, he was linear, logical, pleasant, cooperative, and extremely pressured with rapid speech increase in content, but somewhat redirectible.  He was palpably anxious and exhibited a near-delusional level of paranoia, including reported episodes of paranoia while off drugs, including his wife plotting against him.  He smiled widely on occasion and giggled nervously.  He denied any specific depressive symptoms, but indicated that he felt worried.  He denied any suicidal or homicidal thoughts. He was somewhat obsessive and fearful regarding the man from the convenience store, which seemed disproportionate to the reality of the situation.  There were no cognitive defects noted, and his insight and judgment were noted as being compromised due to hypomania and paranoia.  The Axis I impressions were bipolar, NOS, currently manic with some paranoia; severe anxiety and some mild symptoms of depression (patient moving towards more mixed episodes); PSD with relapse on drug of choice (crack) status-post recent relapse.  He was assigned a GAF score of 50.  For treatment, he was to begin taking Olanzapine, 10 mg. once daily at bedtime.  

According to a May 2012 VA psychiatry note, the Veteran was less palpably anxious and did not appear particularly paranoid.  He smiled widely on occasion, and he denied any depressive symptoms, in addition to any suicidal or homicidal thoughts.  He was considerably less obsessive and fearful, he denied any audiovisual hallucinations, and he was significantly less restless.  His insight and judgment were approaching adequate.  Axis I impressions were bipolar, NOS, stabilizing; PSD with relapse on drug of choice (crack), status-post recent relapse, sober since ?mid-March.  He was assigned a GAF score of 62.  

Between May and August 2012, the Veteran and his wife appeared for counseling.  According to a May 2012 VA mental health note, they requested couples therapy to learn how to communicate effectively with each other.  The couple said that they got along well for the most part but that the relationship would sometimes get out of hand when the Veteran was not taking his medication.  In an August 2012 VA social work note, it was noted that the couple had a difficult week, as the Veteran's spouse left the home, and there was a separation following a fight.  

According to an October 2012 VA primary care note, the Veteran reported that he was going through some relationship problems with his wife and that he had relapsed in terms of cocaine use once last week.  The Veteran stated that he used cocaine sparingly and only when having relationship problems.  He indicated that the couples counseling was helping, but that they had not been in a few weeks.  The Veteran was no longer taking olanzapine, and he denied any suicidal or homicidal ideations.  The assessments included depression, along with a notation that the Veteran was currently noncompliant with medical or cognitive therapy.  According to a February 2013 VA primary care record, the Veteran stated that he had not used cocaine in five months, that his relationship issues had resolved, and that he was living with his wife.  While the assessments included depression, it was noted that the Veteran denied any symptoms and was not taking olanzapine.  

According to a September 2013 VA mental health note, the Veteran stated that his psychiatric symptoms were actually improving, however, he was seeking treatment to assist him in maintaining sobriety.  The Veteran indicated that he and his wife had divorced and that he relapsed in June 2013.  The Veteran reported no sleep-related difficulty with sleep, but he did maintain that he had decreased appetite, poor energy, anhedonia, and occasional hopelessness.  He denied any mania-type symptoms, and there were no suicidal or homicidal ideations or audiovisual hallucinations.  His insight and judgment were fair.  The assessments were mood disorder, NOS; rule-out bipolar disorder II mre depressed vs. depressive disorder secondary to general medical condition (hepatitis C).  In October 2013, the Veteran was intermittently living at his mother's house and his ex-wife's house.  The Veteran stated that his symptoms were stable, and it was noted that he was to continue using Seroquel at 50 mg., once daily at bedtime.  

According to an April 20, 2014 VA emergency room nursing note, the Veteran's chief complaint was recent suicidal thoughts.  It was noted that the Veteran became depressed after an attempted reconciliation with his ex-wife and that over the past month, he had returned to his "old habits" of using crack cocaine as often and as much as he could obtain, with his last use being two days prior.  The Veteran admitted that a few days prior, he took several ibuprofens in an attempt to end his life.  However, he had taken them on an empty stomach and vomited them all up.  The Veteran was seeking a safe environment to recover and to get back on his medications.  According to a suicide risk screening assessment, the ibuprofen incident was the only time the Veteran attempted to hurt himself.  The Veteran was accepted for admission to Gulf Oaks Hospital, a non-VA facility.  An April 28, 2014 VA mental health note indicates that the Veteran presented just discharged from Gulf Oaks.  The Veteran stated that he did not think the ibuprofen incident was reflective of him wanting to kill himself and that he thought he was "looking for attention."  The treating provider wrote that there was no suicidal plan or intent, and that the incident occurred in the setting of substance abuse relapse.  The treatment plan was to restart Seroquel at 50 mg. per day, and to increase the dosage to 100 mg. after three days.  May 2014 VA mental health notes indicate that the Veteran reported doing "good" and that he denied any mania.  

At his November 2014 Board videoconference hearing, the Veteran reported depression, fatigue/excessive sleep, panic attacks, and memory loss.  With respect to panic attacks, he claimed to have them at least twice a week, but sometimes once or twice per week.  The Veteran described his panic attacks as not wanting to be around people, adding that he would shelter himself or be afraid to go out, sleeping excessively, and feeling nervous.  As for memory loss, he reported that when someone asks him something, he has to sit down and focus, and that it can take some time to "get back to" what he was concentrating on and thinking about.  He suggested that his medication affected his memory and made him tired.  He also indicated that at times, he choose not to remember things that were painful.  He reported that he did not have much of a social life, but that he was close to his family, and he went to church.  He indicated that he was a "people person" at times, but there were days when he would not be around people because he felt depressed that he could not do what everyone else does, presumably due to his muscle pain and fatigue.  The Veteran stated that he had irritability or anger "in the beginning," and he suggested that while this was no longer a symptom, it remained a challenge to control frustration regarding being unable to do certain types of activities.  He indicated that he was sober but that he had previously used drugs to cope with his adjustment disorder.  The Veteran also stated that although he has ups and downs, his condition has been consistent in severity since 2002.  

The Veteran was afforded a VA psychiatric examination in June 2015.  According to the examination report, the Veteran's diagnosis, under the DSM-5 criteria, was chronic adjustment disorder with mixed anxiety and depression, and there were no other mental disorders that were applicable.  At the examination, the Veteran indicated that he was engaged to, and living with, his ex-wife and that his relationship with her and his biological children was "good."  The Veteran reported that he had friends but that he spent his spare time in bed, in pain.  The Veteran was not working, and it was noted that the Veteran's tiredness from depression and/or hepatitis C interfered with his working.  The Veteran was not taking any prescribed medication for his condition, and it was noted that he was hospitalized for suicidal ideation in April 2014.  As for substance abuse, it was noted that although the Veteran had used cocaine heavily in the past, he last used cocaine one year prior and drank beer very seldomly.  The Veteran's symptoms were depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  On mental status examination, he was cooperative, neatly groomed, and casually dressed.  He maintained good rapport and eye contact, and his speech was within normal limits.  He was also anxious and restless.  She remarked that the Veteran continued to report symptoms consistent with chronic adjustment disorder with depression and anxiety, and that since the last VA examination, he had developed significant pain of unknown origin which had led him to spending more time in bed.  The Veteran indicated that spending more time in bed reminded him of his hospitalization for anemia in the military, which appeared to be increased his anxiety and depression.  According to the examiner, the severity and impairment related to chronic and anxiety and depression appeared to have worsened since his last examination.  Overall, the examiner indicated that his condition resulted in occupational and social impairment with reduced reliability and productivity.  

In a November 2015 statement, the Veteran noted that when he was voluntarily admitted to Gulf Oaks during the past year, he was having the same types of suicidal thoughts that he was having in 2009.  The Veteran also indicated that he has had the same thoughts and severity of depression since 2004 or 2005.  The Board notes that although the Veteran wrote that Gulf Oaks was a VA facility and that the admission was in 2015, it appears that he is referring to the 2014 admission.  Records from the Gulf Coast VAMC were obtained in October 2016, and they do not reflect any psychiatric admissions in 2015.  

A November 2015 VA telephone encounter note indicates that with respect to his depressive symptoms, the Veteran stated that he was feeling better, which he attributed to his upcoming birthday and reconnecting with friends.  He denied the need for anything further, such as medication or therapy.  

The Veteran was afforded another VA psychiatric examination in November 2016.  According to the examination report, when considering the DSM-IV criteria, chronic adjustment disorder with mixed anxiety and depression remained the most appropriate diagnosis.  There were no other mental disorders diagnosed.  The Veteran reported that he had been remarried for approximately a year and that his relationship was "really good.  He was getting along well with his children, and he reported that he had some friends.  The Veteran indicated that he tried to go out when he was feeling well, but that most of the time, his activity level and ability to function was limited, and as such, he was unable to do what he used to do.  The Veteran was not taking any medication, and he denied any suicidal or homicidal ideations, in addition to any audio or visual hallucinations.  There had been two crack cocaine relapses since his last examination, and he was drinking beer occasionally.  The Veteran's symptoms continued to be depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  He was cooperative, neatly groomed, and casually dressed.  He maintained good rapport and eye contact, and his speech was within normal limits.  The examiner indicated that although GAF scores were no longer used, when considering the DSM-IV criteria, a GAF of approximately 51 would be assigned.  According to the examiner, the Veteran's functional impairment related to chronic adjustment disorder with mixed anxiety and depression was deemed to be at the same level as that which was observed during the previous exam, which, as noted above, was occupational and social impairment with reduced reliability and productivity.  


	Legal Analysis

The Veteran contends that he is entitled to an increased rating in excess of 30 percent for his chronic adjustment disorder prior to June 19, 2015, and a rating in excess of 50 percent thereafter.  

As an initial matter, the Board acknowledges that VA treatment records dated between April 2012 and October 2013 include diagnoses of bipolar disorder, or, rule-out bipolar disorder.  Although the Veteran is not service-connected for bipolar disorder, the Board concludes that no additional medical opinion is needed prior to adjudicating the Veteran's claim, as the treatment records reflect that he did not endorse a history consistent with bipolar disorder and that it was possible that his symptoms were "misperceived" during periods of drug use.  Additionally, the most recent treatment records containing this diagnosis suggest that the diagnosis was speculative given the "rule out" designation.  Moreover, based on the June 2015 and November 2016 VA examination reports, chronic adjustment disorder with mixed and anxiety and depression remained the most appropriate diagnosis concerning the Veteran's disability.  To the extent that certain symptoms were attributed to bipolar disorder, as opposed to chronic adjustment disorder with mixed and anxiety and depression, the Board shall afford the Veteran the benefit of the doubt and attribute such symptoms to his service-connected psychiatric disorder.  See 38 C.F.R. § 3.102; cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against a rating higher than 30 percent for the Veteran's chronic adjustment disorder prior to June 19, 2015.  

As reflected in the January 2007 examination report, the Veteran's reported symptoms were frequent tiredness, reduced interest in usual activities, reduced appetite, difficulty becoming active, anxiety and worry about his medical issues, and occasional passive suicidal ideations that occurred exclusively after completing a cocaine binge.  The Veteran also reported marital issues.  The examiner indicated that on account of his psychiatric condition, he had difficulties adjusting socially and vocationally.  However, the examiner also stressed that at least 75 percent of his difficulties adjusting socially and vocationally related to his substance abuse problems and related mood disorder as opposed to his chronic adjustment disorder with anxiety.  At the January 2008 VA examination, the Veteran reported similar symptoms, namely, fatigue/trouble sleeping, body aches, feeling hopeless at times, feeling depressed, and anxiety.  The examiner noted that the Veteran's conditioned waxed and waned, and at its worst, caused him to want to isolate himself and to feel badly about his inability to interact with his children.  According to the examiner, the Veteran had some occasional interference in performing daily activities due to periods of increased depression, fatigue, and excessive sleep.  He also had some difficulty establishing and maintaining effective relationships on account of his self-reported fatigue and episodes of increased depression.  Nevertheless, the examiner opined that overall, the Veteran's disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally, the Veteran was able to function satisfactorily with routine behavior, self-care, and normal conversation.  

As for the Veteran's affect during the period prior to June 19, 2015, the record does not indicate that the Veteran generally exhibited flattened affect.  On the contrary, the Veteran's affect was characterized as appropriate or stable, with few exceptions.  Additionally, although the Veteran was noted to have somewhat slow and low-volume speech during his January 2007 VA examination, and rapid speech during an April 2012 mental health treatment, his Veteran's speech has been characterized as generally normal or otherwise unremarkable.  

The evidence of record does not suggest that the Veteran had symptoms such as panic attacks more than once week during the period prior to June 19, 2015.  Specifically, aside from self-reported panic attacks regarding the convenience store incident in April 2012, and the Veteran's reports of panic attacks during his hearing in November 2014, there is no other indication in the record of panic attacks during the period prior to June 19, 2015.  On the contrary, at the January 2007 and 2008 VA examinations, the Veteran either showed no symptoms of panic disorder or denied panic attacks.  The Board also finds compelling that aside from the April 2012 VA psychiatry note, there are no reported panic attacks despite numerous VA mental health notes during this period.  

The record does not support a finding that the Veteran had symptoms such as difficulty understanding complex commands or impairment of short-or long-term memory.  The January 2007 and January 2008 VA examinations, in addition to VA treatment records prior to June 2015, provide that on examination, the Veteran's attention, concentration, and/or memory was characterized as intact.  His thought process was noted as being logical, coherent, and/or goal-directed.  There is no indication of cognitive impairment or defects, and he was oriented as to person, time, and place.  Despite the Veteran's testimony regarding issues concerning his memory, medical records do not show complaints pertaining to memory, and his memory has consistently been found to be intact or within normal limits.  Thus, the Board finds the objective medical evidence of record more compelling and probative with respect to the issue of possible memory loss associated with the Veteran's disability.  Additionally, while there were occasions during which the Veteran's judgment was characterized as poor to fair (March 2007), fair to poor (March 2011), poor (April 2011), compromised (March/April 2012), and approaching adequate (May 2012), his judgment was generally been characterized as fair or intact.  

As for the Veteran's mood, the Board acknowledges that there have been instances of abnormal mood and issues regarding a lack of motivation.  For instance, at the January 2008 VA examination, the examiner provided that the Veteran's mood was abnormal due to self-reported mood fluctuations, and the Veteran reported a lack of motivation.  In February 2008, his mood was characterized as dysphoric, and in August 2009, it was characterized as depressed.  In March 2010, it was depressed and anxious.  However, as a whole, the evidence does not suggest a general pattern of disturbances of motivation or mood prior to June 2015 sufficient to warrant a rating in excess of 30 percent.  In this regard, the Board finds significant that despite the Veteran's self-reported mood fluctuations and lack of motivation, the January 2008 examiner nevertheless assigned a GAF score of 85, which, as noted above, reflects absent or minimal symptoms.  Additionally, in instances where the Veteran's mood has been characterized as dysphoric or depressed, it has generally been noted as euthymic or good shortly thereafter.  

Although there have been instances where the Veteran has communicated suicidal thoughts or plans, the Veteran generally denied suicidal thoughts or ideations during the period prior to June 19, 2015.  While the Veteran expressed some suicidal ideation exclusively after cocaine binges during the January 2007 VA examination, he firmly ruled out intent to act on these thoughts, and the examiner characterized these thoughts as passive.  In August 2009, when the Veteran communicated hearing voices telling him to kill himself, he specifically denied any suicidal intent or plan.  Although the Veteran was voluntarily admitted in September 2009 due, in part, to suicidal thoughts, he denied suicidal ideations on discharge several days later, and the Veteran attributed at least some of his depressed mood to cocaine withdrawal.  In March 2012, the Veteran presented to urgent care due to having suicidal thoughts, but he denied suicidal thoughts on examination, and it was noted that his condition was exacerbated by acute cocaine withdrawal.  Finally, although the Veteran reportedly took several ibuprofens in an attempt to end his life in April 2014 and was thereafter admitted for several days, there is no other indication of the Veteran attempting to hurt himself.  Following his discharge, the Veteran stated that he believed he had been "looking for attention" and did not actually intend to kill himself.  Moreover, the April 28, 2014 VA mental health note indicates that the Veteran had no suicidal plan or intent and that the incident occurred in the setting of substance abuse relapse.  Thus, while the record reflects some instances of exacerbated symptoms, during which the Veteran has expressed suicidal ideations or attempts, as a whole, these instances do not rise to the level that would warrant a rating in excess of 30 percent.  

While there were noted instances of hallucinations or paranoia prior to June 19, 2015, as a whole, the Veteran's VA examination reports and VA treatment records do not suggest the severity, frequency, or duration of these occurrences would warrant a rating greater than 30 percent.  Although the Veteran was voluntarily admitted in September 2009, in part, due to reportedly hearing voices telling him to kill himself, on discharge several days later, he reported that he was no longer hearing these voices, and in February 2010, it was noted that there was no evidence of hallucinations or delusional thought content.  Although the Veteran exhibited paranoia in April 2012 following the convenience store incident, in May 2012, it was noted that the Veteran did not appear particularly paranoid, and he denied any audio or visual hallucinations.  As a whole, the record reflects that during the period prior to June 19, 2015, the Veteran denied, or there was otherwise no evidence of, symptoms such as delusions, paranoia, or audio or visual hallucinations.  

The Board has also considered the impact of the Veteran's disability on his ability to establish and maintain effective work and social relationships.  While there is an indication of some difficulty in establishing and maintaining effective relationships, it does not rise to the level that would warrant a rating in excess of 30 percent.  In this regard, the Board acknowledges that the record establishes a pattern of separations and reconciliations involving the Veteran and his wife.  However, as reflected in a May 2012 VA mental health note, the Veteran and his wife reported that they got along well for the most part, but that their relationship would sometimes get out of hand when the Veteran was not taking his medication.  As for friendships, the January 2008 VA examination report indicates that at times, the Veteran's condition caused him to want to isolate himself, particularly during periods of increased fatigue and/or depressive symptoms.  However, the Veteran has reported positive relationships with his children, enjoys spending time with his family, and has suggested social relationships within the context of church.  

The Board also finds significant that during the period prior to June 19, 2015, the Veteran's GAF scores have generally been between 55 and 60, which is reflective of moderate symptoms.  While the Veteran had a GAF score of 48 during the January 2007 VA examination, the examiner relied, in part, on the Veteran's reported passive suicidal ideation.  However, as reflected above, the Veteran generally denied suicidal ideations during this period.  Moreover, in March 2007, only two months later, the Veteran's GAF score was 65.  The Veteran had a GAF score of 40 in August 2009, when he reported a voice telling him to kill himself and increased depressive symptoms, and he had a GAF score of 45 on admission for depressed mood, hearing voices, and suicidal thoughts in September 2009.  However, as reflected in the September 2009 discharge report, the Veteran's GAF score was 60.  He showed improvement in mood, no longer had suicidal thoughts, and was no longer hearing voices.  Moreover, the Veteran reported that he believed the severity of his mood might have been related to cocaine withdrawal.  The Board notes that on admission, the Veteran reported using $300 worth of crack cocaine one day prior.  While the Veteran was assigned a GAF score of 50 in April 2012 following the convenience store incident, he was given a GAF score of 62 only one month later, and it was noted that he was less palpably anxious, and considerably less obsessive and fearful.  Thus, while the Board acknowledges that the Veteran might have had brief periods of exacerbated symptoms during the period prior to June 19, 2015, as a whole, the evidence of record indicates that his condition more nearly approximated the level of symptomatology associated with a 30 percent disability rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration).  

Thus, while the VA examination reports and treatment records dated prior to June 19, 2015 document symptoms such as depressed mood, anxiety, sleep disturbance, a lack of motivation, some difficulty establishing and maintaining effective relationships, occasional suicidal thoughts, and a few instances of psychotic symptoms, the evidence of record weighs against a finding that the Veteran's symptoms during this period rose to the level of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.  

The Board recognizes that the symptoms enumerated under the schedule for rating mental disorders serve as examples of type and degree of symptoms, or their effects, that would justify a particular rating, and are therefore not dispositive.  See Mauerhan, 16 Vet. App. 436.  Nevertheless, a review of the evidence of record shows that for the period prior to June 19, 2015, the Veteran's disability caused, at most, moderate symptoms of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation) due to symptoms such as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and some difficulty establishing and maintaining effective relationships.  Thus, the Board finds that the 30 percent evaluation assigned adequately portrays any impairment that the Veteran experienced due to his psychiatric disability for the period prior to June 19, 2015.  

The Board also finds that the preponderance of the evidence is against assigning a rating higher than 50 percent for the Veteran's chronic adjustment disorder on or after June 19, 2015.  As reflected in the June 2015 and November 2016 VA examination reports, the symptoms that actively applied to the Veteran's diagnoses were depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran was spending more time in bed due to pain, which was noted to have increased his anxiety and depression.  The Veteran had friends, and although he and his wife had previously divorced, they were living together and engaged in June 2015, and in November 2016, they were remarried.  During both examinations, the Veteran characterized his relationship as "good" or "really good."  The Veteran denied suicidal or homicidal ideations at both examinations, in addition to visual or audio hallucinations.  The Veteran was also cooperative, neatly groomed, and casually dressed.  He maintained good rapport and eye contact, and his speech was within normal limits.  The examiner opined that his condition resulted in occupational and social impairment with reduced reliability and productivity and assigned a GAF score of 51, which is reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The evidence of record weighs against a finding that the Veteran's disability has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at any time on or after June 19, 2015.  Specifically, the record does not reflect symptoms such as suicidal ideations; obsessional rituals that interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriate, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.  With respect to suicidal ideations, the Board acknowledges that the record indicates instances of suicidal ideations prior to June 19, 2015, in addition to the reported suicide attempt in April 2014.  However, for the reasons set forth above, when considering the severity, frequency, and duration of these occurrences, they do not rise to a level sufficient to warrant a disability rating of 70 percent or higher.  

As noted above, the Board acknowledges that the symptoms enumerated under the schedule for rating mental disorders are not dispositive.  See Mauerhan, 16 Vet. App. 436.  Nevertheless, a review of the evidence of record shows that for the period on and after June 19, 2015, the Veteran's chronic adjustment disorder caused, at most, moderate symptoms of occupational and social impairment with reduced reliability and productivity due to symptoms such as anxiety, disturbances in motivation and mood, sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9440.  Thus, the Board finds that the 50 percent evaluation assigned adequately portrays any impairment that the Veteran experienced due to chronic adjustment disorder for the period beginning June 19, 2015.  

Finally, the Board has considered the Veteran's statements describing his symptoms, particularly, his contention that the severity of his chronic adjustment disorder has been the same since the early 2000s.  The Veteran is certainly competent to describe his observations, and the Board does not doubt that the Veteran's chronic adjustment disorder has had an impact on his daily functioning.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive.  Further, as indicated above, the objective medical findings do not support a rating higher than 30 percent for the Veteran's chronic adjustment disorder prior to June 19, 2015, nor do they support a rating in excess of 50 percent thereafter.  

In summary, the preponderance of the evidence is against assigning a rating in excess of 30 percent prior to June 19, 2015, and it is against assigning a rating in excess of 50 percent thereafter.  


	Additional Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his chronic adjustment disorder.  As reflected above, prior to June 19, 2015, the Veteran's disability was manifested by symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and some difficulty in establishing and maintaining effective relationships.  Beginning June 19, 2015, it has been manifested by symptoms such as depression, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The 30 percent rating assigned under Diagnostic Code 9440 prior to June 19, 2015, and the 50 percent rating assigned thereafter, contemplates these impairments.  Moreover, aside from two instances of voluntary psychiatric admissions with durations of only several days, there is no indication of an exceptional or unusual disability picture, such as marked interference with employment or necessitated periods of hospitalization.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is neither required nor warranted under 38 C.F.R. § 3.321(b)(1) for the Veteran's psychiatric disorder.  


ORDER

For the entire period on appeal, an increased rating in excess of 40 percent for the Veteran's hepatitis C disability is denied.  

For the period prior to June 19, 2015, an increased rating in excess of 30 percent for the Veteran's chronic adjustment disorder disability is denied.  

For the period beginning June 19, 2105, an increased rating in excess of 50 percent for the Veteran's chronic adjustment disorder disability is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


